Citation Nr: 1416282	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded service connection and assigned an initial 0 percent rating for right ear hearing loss.  In July 2012, the Board remanded the matter for further development.


REMAND

Regrettably, further development is needed on the Veteran's claim.

In the prior remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of his right ear hearing loss.  A VA examination was requested in July 2012 and the Veteran was advised by letter that the nearest VA medical facility will be notifying him of the examination.  A December 2012 supplemental statement of the case shows that the notice had been received notice from the Dallas VA Medical Center (VAMC) that the Veteran had failed to report for an examination.

However, the record indicates that the Veteran may not have received notice of the scheduled VA examination.  In a September 2012 statement, the Veteran asked that a VA examination be scheduled as soon as possible.  In a January 2013 statement, in reply to the supplemental statement of the case notifying him of his failure to report to the VA examination, the Veteran stated that he did not receive notice of the examination and requested that he be scheduled for another one.  

The Board notes that the notice of examination is not in the claims file.  The Board also notes that the Dallas VAMC may not have had the Veteran's complete address when sending that notice, as the examination request is missing the ZIP code.  Thus, without having the notice of examination of record, the Board cannot conclude that the notice was properly addressed.

Therefore, the Board finds that the Veteran should be scheduled for another VA examination.  The notice of examination should be sent to the complete address, including ZIP code.  The notice of examination should also be associated with the claims file.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through June 2010.  Thus, any treatment notes since that time should be obtained.

In February 2013, after the issuance of the supplemental statement of the case, the Veteran submitted a private audiology report.  That evidence should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since June 2010.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of right ear hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2013).  The examiner must review the claims file and must note that review in the report.  The examiner should consider and reconcile the examination findings with all pertinent evidence of record, including the report of the VA audiological examination conducted in June 2010, the February 2013 private audiology report, and the assertions of the Veteran and his relatives, friends, and coworkers that his right ear hearing problems have subsequently worsened.  The examiner must also specifically address how the Veteran's right ear hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the examiner must specify whether the right ear hearing loss is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2013).

3. Then, readjudicate the claim, with consideration of all evidence added to the claims file since the issuance of the December 2012 supplemental statement of the case.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013).  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

